Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa et al. (US 20040000539 A1) in view of Jones et al. (US 20020117485 A1) and Miessbacher et al. US 20070251927 A1).
Regarding claim 1, Takikawa et al. discloses a system for controlling filler wire (abstract), the system comprising:
a high intensity energy source 6 (fig. 1) configured to heat at least one workpiece 1, 2 (fig. 1) to create a molten puddle 4 (fig. 1) on a surface of said at least one workpiece 1, 2 (fig. 1); 

setting at least one of an angle 90-ϴ (figs. 2 and 4) of entry of said filler wire into said molten puddle (4) with respect to a surface of said molten puddle and an offset (see figures 2 and 4) of said filler wire (8) with respect to a longitudinal axis (not labeled, i.e. an imaginary longitudinal axis along the puddle 4 as seen in figures 1 and 2) of said molten puddle (4) (¶0022, 0032).
Takikawa et al. discloses all the limitations of the claimed invention as set forth above, except for at least one controller configured to control advancing each of said high intensity energy source and said filler wire in a travel direction to deposit said filler wire on said at least one workpiece, wherein said at least one controller is further configured to obtain a desired shape, profile, height, size, or admixture of a bead formed by said molten puddle by: controlling movement said filler wire in at least a first direction, different from said travel direction, during feeding of said filler wire and advancing of said filler wire and said high intensity energy source.
However, Jones et al. teaches at least one controller 40 (fig. 1) configured to   control advancing each of said high intensity energy source 12 (fig. 1, i.e. a laser) and said filler wire 22 (fig. 1) in a travel direction to deposit said filler wire on said at least one workpiece 20 (fig. 1, i.e. a substrate) (¶ 0025-0026, 0039, 0052, 0056), wherein said at least one controller 40 (fig. 1) is further configured to obtain a desired shape, profile, height, size, or admixture of a bead 37 (fig. 3, i.e. called a high aspect ratio weld) formed by said molten puddle by (¶ 0047). Therefore, it would have been obvious before the effective date of the  claimed invention to one of ordinary skill in the art to 
Moreover, Miessbacher et al. teaches controlling (¶0075, i.e. a control device) movement said filler wire 12 (fig. 1) in at least a first direction (i.e. forward movement or direction of the workpiece), different from said travel direction (i.e. backward movement), during feeding of said filler wire and advancing of said filler wire and said high intensity energy source (¶ 0067-0068). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such controlling wire movements as set forth above, as suggested and taught by Miessbacher, for the purpose of enabling the formation of a very narrow weld seam. Another advantage resides in that the reduced heat input ensures a substantially minimized distortion of the sheet metals (¶ 0013).
With respect to claim 4, Takikawa et al. in view of Jones et al. and Miessbacher et al. discloses the limitations of the claimed invention as set forth above of which Takikawa et al. further discloses wherein said high intensity energy source 6 (fig. 1) comprises a laser that is configured to direct a laser beam L (fig. 1) onto said at least one workpiece 1, 2 (fig. 1) to create said molten puddle 4 (fig. 1).

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa et al. (US 20040000539 A1) in view of Jones et al. (US 20020117485 A1) and  as applied to claim 2 above, and further in view of Ono et al. (US 20020096500 A1).
Regarding claim 2, Takikawa et al. in view of Jones et al. and Miessbacher et al. discloses all the limitations of the claimed invention as set forth above, except for wherein said movement of said filler wire in said at least first direction includes at least one of a back and forth motion that is in-line with said travel direction, a back and forth motion that is transverse to said travel direction, a circular motion, an elliptical motion and a zig-zag motion.
However, Ono et al. further discloses wherein said movement of said filler wire (4) in said at least first direction includes at least one of a back and forth motion (i.e. forward or backward) that is in-line with said travel direction (abstract), a back and forth motion that is transverse to said travel direction, a circular motion, an elliptical motion and a zig-zag motion (see figure 2; ¶ 0007, 0025-0026, 0028, 0031, 0034).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such movement as set forth above, as suggested and taught by Ono, for the purpose of providing a laser welding method capable of supplying a filler wire to a welding object portion in a stabilized condition so as to stabilize welding quality (¶ 0006).
With respect to claim 5, Takikawa et al. in view of Jones et al., Miessbacher et al. and Ono et al. discloses the limitations of the claimed invention as set forth above of which Ono et al. further discloses wherein said at least one controller 18 (fig. 4) is configured to scan (i.e. laser scanning devices 14, 15) at least one of said filler wire (4) and said high intensity energy source in a weave pattern (see figures 2 and 4; ¶ 0016, 
With respect to claim 6, Takikawa et al. in view of Jones et al., Miessbacher et al. and Ono et al. discloses the limitations of the claimed invention as set forth above of which Ono et al. further discloses wherein said scan includes a dwell time (i.e. when the laser beam crosses the filler wire 4) that slows down or pauses scanning at one or more locations on said weave pattern (¶0034). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such dwell time as set forth above, as suggested and taught by Ono, for the purpose of providing a laser welding method capable of supplying a filler wire to a welding object portion in a stabilized condition so as to stabilize welding quality (¶ 0006).
With respect to claim 7, Takikawa et al. in view of Jones et al., Miessbacher et al. and Ono et al. discloses the limitations of the claimed invention as set forth above of which Ono et al. further discloses wherein said at least one controller 18 (fig. 4) is further configured to control a wire feed speed (Vw, see figure 6) of said filler wire (4) to obtain said desired shape, profile, height, size, or said admixture of said bead formed by said molten puddle (¶ 0030, 0034).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takikawa et al. (US 20040000539 A1) in view of Ono et al. (US 20020096500 A1) as applied to claim 1 above, and further in view of Bouaifi et al. (DE 3905684 A1, used English translation DE3905684A1-translation.pdf).
Regarding claim 3, Takikawa et al. in view of Ono et al. discloses all the limitations of the claimed invention as set forth above, except for a wire power supply configured to preheat said filler wire to at or near a melting temperature of said filler wire prior to said filler wire entering said molten puddle.
However, Bouaifi et al. teaches a wire power supply configured to preheat said filler wire to at or near a melting temperature of said filler wire prior to said filler wire entering said molten puddle (¶ 0001, 0006). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include filer wire below the melting temperature as set forth above, as suggested and taught by Bouaifi, for the purpose of increasing in the deposition rate and an improvement in the quality of the build-up welds can be achieved (¶ 0007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takikawa et al. (US 20040000539 A1) in view of Ono et al. (US 20020096500 A1) as applied to claim 1 above, and further in view of YAMAZAKI et al. (US 20110259853 A1).
Regarding claim 10, Takikawa et al. in view of Ono et al. discloses all the limitations of the claimed invention as set forth above, except for wherein said at least one controller synchronizes said movement of said filler wire in said at least first direction with said setting of at least one of said angle and said offset. 
However, YAMAZAKI et al. teaches wherein said at least one controller 4 (fig. 4) synchronizes said movement of said filler wire 6a, 6b (fig. 4) in said at least first direction with said setting of at least one of said angle (i.e. the angle of filler wire 6b with respect to a leading electrode torch 5a) and said offset De (fig. 4) (¶ 0016, 0021, 0074, 0125). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such controller movement setting as set forth above, as suggested and taught by YAMAZAKI, for the purpose of improving efficiency of arc welding by using carbon oxide gas as shield gas G and using two electrode wires. By using a pulsed arc as the leading electrode arc, formation and detachment of droplets can be carried out regularly in synchronization with the pulse current waveform (¶ 0106).

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to include all of the limitations of the base claim 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761